In re: Fanny Godwin, et al., applying for supervisory writs and stay order.
Writ denied in part and granted in part. The trial court correctly held that petitioners were not entitled to enjoin the election. Otherwise the ruling of the trial court sustaining the exception of no cause of action as to the alleged expenditure of public funds in violation of La.Const. Art. XI, Sec. 4 is reversed and the exception of no cause of action is overruled in that respect. The case is remanded to the trial court.